            Case 5:17-cv-00800-SLP Document 85 Filed 01/21/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF OKLAHOMA

MADELYN CASILAO, HARRY
LINCUNA, and ALLAN GARCIA, on                  Case No.: 5:17-cv-00800-SLP
behalf of themselves and all others
similarly situated,

                Plaintiffs,

       v.

HOTELMACHER LLC, dba HOLIDAY
INN EXPRESS; STEAKMACHER, LLC,
dba MONTANA MIKE’S
STEAKHOUSE; SCHUMACHER
INVESTMENTS, LLC, dba WATER
ZOO; APEX USA, INC.; WALTER
SCHUMACHER; and CAROLYN
SCHUMACHER,


                Defendants.


             PLAINTIFFS’ CROSS-MOTION FOR PROTECTIVE ORDER

                COME NOW Plaintiffs Madelyn Casilao, Harry Lincuna, and Allan Garcia

(“Plaintiffs” or “Named Plaintiffs”) respectfully request that the Court deny Defendant

Walter Schumacher’s (“Defendant” or “W. Schumacher”) Motion to Compel (ECF No.

80) (the “Motion”) and respectfully move this Court to enter a protective order pursuant

to Federal Rule of Civil Procedure 26(c) prohibiting Defendants from inquiring into (1)

the current or former immigration status of the Named Plaintiffs or putative Class

Members, except when employed by Defendants, and (2) the names or locations of the

Named Plaintiffs’ or putative Class Members’ post-Defendant employers. In support
         Case 5:17-cv-00800-SLP Document 85 Filed 01/21/20 Page 2 of 3




hereof, the Plaintiffs refer to their contemporaneously-filed Memorandum in Opposition

to Defendant’s Motion to Compel and in Support of Plaintiffs’ Cross-Motion for

Protective Order.

                              LCvR 37.1 CERTIFICATION

              Pursuant to Fed. R. Civ. P. 26(c) and LCvR 37.1, the undersigned counsel

for the Plaintiffs hereby certifies that counsel for the parties have conferred multiple

times in good faith regarding the relief requested in this motion, including telephonically

on December 16, 2019, and by email on December 6, 2019, December 11, 2019,

December 19, 2019 and December 20, 2019, and counsel for Defendants has indicated

that they are opposed to the relief requested in this motion. The offices of counsel for the

Plaintiffs being located in various locations including Austin, Texas, San Francisco,

California, and Boston, Massachusetts, and the office of counsel for the Defendants being

located in Oklahoma City, Oklahoma, the distance between counsels’ offices renders a

personal conference infeasible.

  Dated: January 21, 2020                   Respectfully Submitted,

                                      By: /s/ Caitlin Boehne

                                           Megan E. Lambert, OBA #33216
                                           AMERICAN CIVIL LIBERTIES UNION
                                           P.O. Box 1626
                                           Oklahoma City, OK 73101
                                           Telephone: (405) 525-3831
                                           Facsimile: (405) 524-2296
                                           Email:      mlambert@acluok.org




                                              2
Case 5:17-cv-00800-SLP Document 85 Filed 01/21/20 Page 3 of 3




                           Carole Vigne, Pro Hac Vice
                           George Warner, Pro Hac Vice
                           LEGAL AID AT WORK
                           180 Montgomery Street, Suite 600
                           San Francisco, CA 94104
                           Telephone: (415) 864-8848
                           Facsimile: (415) 593-0096
                           Emails:      cvigne@legalaidatwork.org
                                        gwarner@legalaidatwork.org

                           Eben Colby, Pro Hac Vice
                           Catherine Fisher, Pro Hac Vice
                           500 Boylston Street, 23 Floor
                           Boston, MA 02116
                           Telephone: (617) 573-4855
                           Facsimile: (617) 305-4855
                           Emails: Eben.Colby@probonolaw.com
                                     Catherine.Fisher@probonolaw.com

                           Christopher J. Willett, Pro Hac Vice
                           Caitlin Boehne, Pro Hac Vice
                           Rebecca Eisenbrey, Pro Hac Vice
                           EQUAL JUSTICE CENTER
                           510 Congress Ave., Ste. 206
                           Austin, Texas 78704
                           Telephone: (512) 474-0007
                           Facsimile: (512) 474-0008
                           Emails:      cwillett@equaljusticecenter.org
                                        cboehne@equaljusticecenter.org
                                        reisenbrey@equaljusticecenter.org

                           Attorneys for Plaintiffs and the Proposed Class




                              3
